(2008)
In re: McDONALD'S FRENCH FRIES LITIGATION.
MM., et al. v. McDonald's Corp., et al., E.D. Missouri, C.A. No. 4:07-1802.
MDL No. 1784.
United States Judicial Panel on Multidistrict Litigation.
February 12, 2008.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiffs in an action pending in the Eastern District of Missouri have moved pursuant to Rule 7.4, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001), asking the Panel to vacate its order conditionally transferring the action to the Northern District of Illinois for inclusion in MDL No. 1784. Defendant McDonald's Corp. (McDonald's) opposes the motion.
After considering all argument of counsel, we find that this action involves common questions of fact with the actions in this litigation previously transferred to the Northern District of Illinois, and that transfer of this action to the Northern District of Illinois for inclusion in MDL No. 1784 will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. We further find that transfer of this action is appropriate for reasons that we set out in our original order directing centralization in this docket. In that order, we held that the Northern District of Illinois was a proper Section 1407 forum for actions involving allegations concerning whether McDonald's misled the public regarding the presence of gluten, wheat or dairy derivatives in its french fries. See In re McDonald's French Fries Litigation, 444 F. Supp. 2d 1342 (J.P.M.L.2006).
Plaintiffs can present any motion for remand to state court to the transferee judge. See, e.g., In re Ivy, 901 F.2d 7 (2d Cir.1990); In re Prudential Insurance Company of America Sales Practices Litigation, 170 F. Supp. 2d 1346, 1347-48 (J.P.M.L.2001).
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, this action is transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable Elaine E. Bucklo for inclusion in the coordinated or consolidated pretrial proceedings occurring there in this docket.